DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group 1, claims 1-16 in the reply filed on 2/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 17-21 are withdrawn.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/17/2020, 8/25/2020 and 12/2/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2004/0251569 A1) to Matsubara et al.  (hereinafter Matsubara).
Matsubara is directed toward an emulsion forming device.  Matsubara discloses at paragraph [0005] that a compartment houses a droplet forming membrane, which is a dispersed phase.  Matsubara discloses at paragraph [0005] that a partition wall (membrane) forms a water oil type emulsion containing an inorganic compound as a dispersed phase and an aqueous continuous phase.  Matsubara discloses at paragraph [0006] that the membrane is formed by placing a plurality of holes in a metal sheet, which would be expected to have a bulge index from about 0.1 to about 10 times the average membrane thickness because of the rigidity of a metal sheet.  Matsubara discloses at paragraph [0021] that the metal membrane that is a partitioning wall has superior strength to other materials.  Matsubara discloses at paragraph [0023] that the membrane formed by a sheet of stainless steel has superior deflection resistance.   Matsubara discloses at paragraph [0022] that the metal sheet has a plurality of holes forming an open area.  Matsubara discloses at paragraph [0022] that the membrane has a frame edge formed by the partition wall.   Matsubara discloses at paragraph [0032] that the porosity of the membrane is from 2 to 25% that reads on Applicants range of 0.01% to about 20%.   Matsubara discloses at paragraph [0024] that the metal membrane sheet has a thickness from 10 to 500 microns that reads on Applicants range of 1 micron to 1000 microns.  Matsubara discloses each and every element as arranged in claims 1-16.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766